UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------X
UNITED STATES OF AMERICA,                                    ORDER ADOPTING REPORT
                                                             AND RECOMMENDATION
                          Plaintiff,                         15-CV-7284 (DRH)(AYS)
-against-

RONALD COLEMAN, as executor of the Estate
of Anna D. Coleman, a/k/a Anna Dillard Coleman
,
                           Defendant.
-------------------------------------------------------X

         Presently before the Court is the Report and Recommendation of Magistrate Judge Anne

Y. Shields, dated March 19, 2019, recommending that the Court grant the Government’s motion

for default judgment against Ronald D. Coleman, as executor of the Estate of Anna D. Coleman,

be granted and that the Government be awarded the unpaid balance of the federal tax due and

owing in the amount of $775,254.11 plus statutory additions, including interest, pursuant to 28

U.S.C. 1961(c) from August 27, 2018 through the date of judgment. More than fourteen (14)

days have passed since service of the Report and Recommendation and no objections have been

filed.

         Pursuant to 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72, this Court has reviewed the Report

and Recommendation for clear error, and finding none, now concurs in both its reasoning and its

result. Accordingly, the Court adopts the March 19, 2019 Report and Recommendation of Judge

Shields as if set forth herein. Accordingly,

         IT IS HEREBY ORDERED THAT the Government’s motion for default judgment

against Ronald D. Coleman, as executor of the Estate of Anna D. Coleman, is granted and the

Government is awarded the unpaid balance of the federal tax due and owing in the amount of



                                              Page 1 of 2
$775, 254.11 plus statutory additions, including interest, pursuant to 28 U.S.C. 1961(c) from

August 27, 2018 through the date of judgment. The Clerk of Court is directed to enter judgment

accordingly and to close this case.

       SO ORDERED.

Dated: Central Islip, New York                        s/ Denis R. Hurley
       April 9, 2019                                 Denis R. Hurley
                                                     United States District Judge




                                       Page 2 of 2
